     9:20-cv-01569-BHH       Date Filed 11/17/20   Entry Number 31      Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

 Elijah Burks,                               )
                                             )
                                 Petitioner, )       Civil Action No. 9:20-1569-BHH
                                             )
                    v.                       )
                                             )           OPINION AND ORDER
 Warden of FCI- Bennettsville,               )
                                             )
                               Respondent. )
  __________________________________ )

      Petitioner Elijah Burks (“Petitioner”), a federal inmate proceeding pro se, filed this

habeas relief action pursuant to 28 U.S.C. § 2241. (ECF No. 1.) In accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2), D.S.C., this matter was referred to United

States Magistrate Judge Molly H. Cherry for pre-trial proceedings and a Report and

Recommendation (“Report”).

      On August 14, 2020, Respondent Warden of FCI-Bennettsville (“Respondent”), filed a

motion for summary judgment. (ECF No. 25.) Because Petitioner is pro se in this matter, the

Court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) on

August 17, 2020, advising Petitioner of the importance of a dispositive motion and of the need

for him to file an adequate response to Respondent’s motion. (ECF No. 27.) In that order,

Petitioner was advised of the possible consequence of dismissal if he failed to respond

adequately; however, Petitioner failed to file a response. Thus, Magistrate Judge Cherry

recommends that this action be dismissed for lack of prosecution pursuant to Federal Rule of

Civil Procedure 41(b). (ECF No. 29.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976).
     9:20-cv-01569-BHH        Date Filed 11/17/20     Entry Number 31      Page 2 of 2



The Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or recommit the

matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court reviews

the Report only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation” (quotation marks and citation omitted)).

       The Magistrate Judge advised Petitioner of his right to file specific objections to the

Report. (ECF No. 29 at 4). No objections have been filed, and the time for doing so expired on

October 26, 2020. After a thorough review of the record of this matter, the applicable law, and

the Report, the Court finds no clear error. Accordingly, the Court adopts and incorporates the

Report (ECF No. 29) by reference herein. It is therefore ORDERED that this action be

dismissed with prejudice for failure to prosecute pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure. See Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989).

       IT IS SO ORDERED.

                                           /s/ Bruce Howe Hendricks
                                           United States District Judge

November 16, 2020
Charleston, South Carolina

                                              *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by Rules

3 and 4 of the Federal Rules of Appellate Procedure.



                                                2
